Citation Nr: 1011972	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for low back 
strain, rated at 20 percent disabling from July 5, 2005.

2.  Entitlement to a higher initial rating for bilateral pes 
planus, rated at zero percent disabling from July 5, 2005.

3.  Entitlement to a higher initial rating for right ankle 
deltoid ligament strain, rated at zero percent disabling from 
July 5, 2005.

4.  Entitlement to a higher initial rating for left ankle 
strain, rated at zero percent disabling from July 5, 2005.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 2001 to 
July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2009.  A transcript of the 
hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original ratings, the Board has characterized the issues as 
set forth on the title page.

The Board notes that although the Veteran has submitted 
evidence of medical disabilities, and made claims for the 
highest rating possible for his disabilities, he has not 
submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2009).  During his August 2009 hearing, the Veteran 
stated that he wished to withdraw his claim of entitlement to 
service connection for right ear hearing loss.  Accordingly, 
there remain no allegations of errors of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review the appeal and it is dismissed.

The Veteran submitted new evidence in the form of medical 
records, and a statement about his condition, which relates 
to the issues on appeal.  The Veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2009).  

The issue of service connection for depression being referred 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of higher initial ratings for bilateral pes 
planus, right ankle deltoid ligament strain, and left ankle 
strain being remanded are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to February 18, 2009, the Veteran's service-
connected lumbar spine disability was manifested by 
disability tantamount to flexion of the lumbar spine limited 
to 45 degrees.

2.  Since February 18, 2009, the Veteran's service-connected 
lumbar spine disability has been manifested by disability 
tantamount to flexion of the lumbar spine limited to 30 
degrees.


CONCLUSIONS OF LAW

1.  Prior to February 18, 2009, the criteria for a rating 
higher than 20 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.71a, Diagnostic Code 5237, 5243 (2009).

2.  The criteria for a rating of 40 percent for low back 
strain from February 18, 2009, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.71a, Diagnostic Code 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claim

The Veteran contends that he is entitled to a higher rating 
for his low back strain due to pain and the effect it has on 
his daily life.  

Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted below, the effects of pain on use, functional loss, and 
incoordination were taken into account in assessing the range 
of motion of the Veteran's service-connected spine 
disability.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Also as noted above, when an original rating is appealed, 
consideration must be given as to whether an increase or 
decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Consequently, the Board will evaluate the Veteran's 
disability as a claim for a higher evaluation of the original 
award, effective from July 5, 2005, the date of award of 
service connection.  Here, as will be discussed below, the 
Board has found medical evidence warranting a staged rating 
for this increased rating claim.  

The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the new General Rating 
Formula, a 10 percent evaluation is for application with 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 80 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

Note (1), which follows the rating criteria, provides that 
any associated objective neurological objective 
abnormalities, including but not limited to, bowel or bladder 
impairment, are to be rated separately under the appropriate 
diagnostic code.  

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Note (1), which follows the rating criteria, indicates that 
for purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

Analysis

The Veteran was afforded a VA examination in September 2005.  
His claims file was reviewed.  He reported that his pain was 
aggravated by standing for long periods of time, lifting 
objects, walking for long periods of time, or doing lots of 
driving.  He reported that he had not been prescribed bed 
rest by a doctor, did not use assistive devices, and that the 
pain did not affect his normal job except sometimes it did 
bother him when he had to drive for long periods of time for 
his job.  It did not affect his daily activities.  His back 
ached a couple of times a week.  On examination, he had 
forward flexion to 45 degrees; extension to 45 degrees; 
lateral flexion to 45 degrees bilaterally; and lateral 
rotation to 80 degrees bilaterally.  There was no abnormal 
musculature of the spine and no pain on palpation of the bony 
spine.  There was no pain on repetitive motion.  He could 
walk on his toes and his heels; heel-to-toe gait was intact.  
He could squat and rise from a squat without difficulty.  

An addendum dated in May 2006 reveals that the Veteran had 
forward flexion to 45 degrees; extension to 35 degrees; 
lateral rotation to 30 degrees bilaterally; and lateral 
flexion to 30 degrees bilaterally.  There was no abnormal 
musculature of the spine and no pain on palpation of the bony 
spine.  There was no pain on repetitive motion or against 
resistance.  There was no additional loss of range of motion 
due to pain, lack of endurance, instability, weakness, 
fatigue, or flare-ups.  

VA and private treatment records dated through June 2009 
reveal that the Veteran had continuing complaints of low back 
pain.  An MRI dated in April 2007 reveals that the Veteran 
had degenerative disc disease.  A private treatment record 
dated in April 2007 revealed no lower extremity pain or 
weakness, bowel dysfunction, or bladder dysfunction.  A 
private treatment record dated in June 2007 reveals that the 
Veteran had forward flexion with his finger tips reaching his 
mid-shins without pain, and had extension to 20 degrees with 
pain.  His back was tender to percussion, and he had normal 
lordosis.

The Veteran had an independent medical examination in 
February 2009.  The Veteran reported central low back pain 
that he rated as four to five on a scale of one to ten (4-
5/10).  Pain was continuous, and he noted increased pain with 
sitting.  He had no radiation of pain into his legs or 
symptoms of lower extremity numbness, tingling, or weakness.  
On examination curvatures were flattened and there was no 
palpable evidence of muscular spasm.  Inclinometric 
assessment of lumbar spine ranges of motion revealed minimum 
sacral flexion at only 7 degrees; substantial decrease in 
true flexion at 32 degrees; extension was 14 degrees; right 
lateral flexion was 12 degrees; and left lateral flexion was 
16 degrees.  The physician opined that the Veteran's 
impairment in lumbar spine function was moderate.  

The Veteran testified at his hearing in August 2009 about how 
his back pain affected his daily life, in that he used to be 
very active, but his pain hindered his activity.  He also 
testified that it affected his employment as he experienced 
problems if he sat at a desk too long.

A statement from the Veteran received by the Board in March 
2010 indicates that he had incapacitating episodes in service 
that have continued on a regular basis.  He indicated that 
the periods usually lasted in duration of two to four days 
and took place one to three times per month.  He reported 
that he needed bed rest when he had incapacitating episodes; 
however, he did not indicate that any bed rest was physician 
prescribed or that he was treated by a physician during the 
episodes.  

Here, the evidence shows that forward flexion of the lumbar 
spine has been shown to be limited to 32 degrees at the 
February 18, 2009, independent medical examination.  As 
discussed above, a 40 percent rating requires forward flexion 
limited to 30 degrees.  Nevertheless, based on the Veteran's 
testimony and treatment records, with consideration of 
additional functional loss due to pain, and his need to limit 
his activities, and when resolving reasonable doubt in favor 
of the Veteran, his lumbar spine disability may be viewed as 
equating to limitation of forward flexion to 30 degrees 
"marked" limitation of motion.  See 38 C.F.R. §§ 3.102, 
4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, DeLuca, 
supra.  

However, prior to February 18, 2009, VA examinations in 
September 2005 and May 2006 revealed that the Veteran had 
forward flexion limited to 45 degrees.  Both of those 
examinations revealed no pain on repetitive motion, and no 
pain on palpation of the bony spine.  Additionally, the May 
2006 examination reveals that there was no additional loss of 
range of motion due to pain, lack of endurance, instability, 
weakness, fatigue, or flare-ups.  As noted above, a 40 
percent rating requires forward flexion limited to 30 
degrees; the competent medical evidence of record does not 
show that the Veteran had forward flexion limited to 30 
degrees prior to February 18, 2009.  Moreover, the evidence 
prior to February 18, 2009, does not show additional 
functional loss due to pain; therefore, a rating higher than 
20 percent for the period prior to February 18, 2009, is not 
warranted.

Therefore, the Board concludes that the evidence of record 
more nearly approximates the criteria required for a 40 
percent rating as of February 18, 2009, but no earlier.  As 
such, a rating of 40 percent for the Veteran's lumbar spine 
disability is warranted effective as of the February 18, 
2009, independent medical examination that showed the 
Veteran's flexion limited to 32 degrees.  See 38 C.F.R. §§ 
4.3, 4.7, 4.71a, Diagnostic Code 5237.  The Board also finds 
that a higher rating of 50 percent is not warranted at any 
time during this appeal as the evidence does not show that 
the Veteran has ever been diagnosed with unfavorable 
ankylosis of the entire thoracolumbar spine.

Regarding whether the Veteran is entitled to a higher rating 
under Diagnostic Code 5243, the evidence shows that the 
Veteran has not had incapacitating episodes as defined above.  
A review of all of the evidence, including VA and private 
treatment records, the September 2005 VA examination, May 
2006 VA examination addendum, and the February 2009 
independent medical evaluation indicate that the Veteran has 
never been prescribed bed rest by a physician.  The Veteran 
specifically denied physician prescribed bed rest at the 
September 2005 examination.  The Board acknowledges that in 
his March 2010 statement, he reported that he had 
incapacitating episodes that necessitated bed rest.  However, 
he did not indicate that any bed rest was prescribed by a 
physician or that he required treatment by a physician during 
those episodes.  As noted above, incapacitating episodes for 
the purpose of Diagnostic Code 5243 are defined as periods of 
acute signs and symptoms due to intervertebral disc syndrome 
that require bed rest prescribed by a physician and treatment 
by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).  There is no indication that the Veteran's reported 
episodes meet the diagnostic code definition of 
incapacitating episodes.  Therefore, a higher rating is not 
available under Diagnostic Code 5243.  

Additionally, the evidence does not show, nor has the Veteran 
contended, that he has neurological objective abnormalities, 
including but not limited to, bowel or bladder impairment.  
The April 2007 private treatment record specifically found no 
bowel or bladder impairment, and that he had no lower 
extremity pain or weakness.  At the February 2009 independent 
medical examination, he had no radiation of pain into his 
legs or symptoms of lower extremity numbness, tingling, or 
weakness.  Therefore, a separate rating for objective 
neurologic abnormalities is not warranted.

Based on all of the relevant medical evidence of record, the 
Board finds that the Veteran's lumbar spine disability 
picture more nearly approximates the criteria required for a 
40 percent rating from February 18, 2009.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the lumbar spine 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's lumbar spine 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  In this case, the very problems 
experienced by the Veteran are specifically contemplated by 
the criteria discussed above.  38 C.F.R. § 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  



II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2005, before the AOJ's initial adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the ratings issue were obtained 
in September 2005 and in May 2006.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted above, the Board finds that the 
September 2005 and May 2006 VA opinions obtained in this case 
were sufficient, as they were predicated on a full reading of 
the VA and post-service medical records in the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record, the statements of the appellant, provide explanations 
for the opinions stated, and provide the medical information 
necessary to apply the appropriate rating criteria.  
Additionally, the Veteran obtained an independent medical 
examination in February 2009, which considered all of the 
pertinent evidence of record, his statements, provided 
explanations for the opinions stated, and provided the 
medical information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the rating issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).


ORDER

Entitlement to a higher initial rating prior to February 18, 
2009, is denied. 

Entitlement to a 40 percent rating for low back strain from 
February 18, 2009, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

REMAND

The Veteran was last afforded a VA examination for his pes 
planus, right ankle deltoid ligament strain, and left ankle 
strain in September 2005. In his Substantive Appeal received 
in October 2007, the Veteran indicated that his disabilities 
had increased in severity.  Additionally, VA treatment 
records dated in February 2010 indicate that the Veteran had 
surgery on his right foot.  

Considering that the Veteran has indicated that his 
disabilities have worsened, and the fact that the Veteran has 
not been afforded a comprehensive VA compensation and pension 
examination to assess the severity of his disabilities since 
September 2005, the Board finds that it is necessary to 
secure an additional examination to ascertain the Veteran's 
levels of disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991) (where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  

Additionally, the record indicates that the Veteran receives 
treatment from the VA Medical Center (VAMC) in Denver, 
Colorado.  On remand, records dated since June 2009 should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
medical records from the VAMC in Denver 
dated from June 2009 to the present.

2.  Schedule the Veteran for a VA 
orthopedic examination at the VA Medical 
Center (VAMC) located closest to the 
Veteran.  The examiner should review the 
claims file.  

The examiner must conduct all necessary 
tests to ascertain the manifestations, if 
any, of the Veteran's conditions, and 
provide findings necessary to apply the 
pertinent rating criteria.  The examiner 
should specifically undertake range of 
motion studies of the bilateral ankles and 
comment on the degree of disability due to 
functional losses such as pain, weakness, 
etc.  

a)  For the Veteran's bilateral pes 
planus, the examiner should opine as to 
whether it is best characterized as 
"mild" (symptoms relieved by built-up 
shoe or arch support); "moderate" 
(weight-bearing line over or medial to 
great toe, inward bowing of the tendo 
achillis, pain on manipulation and use 
of the feet); "severe" (objective 
evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities); or 
"pronounced" (marked pronation, 
extreme tenderness of plantar surfaces 
of the feet, marked inward displacement 
and severe spasm of the tendo achillis 
on manipulation, not improved by 
orthopedic shoes or appliances).

c)  For the Veteran's ankles, the 
examiner should opine as to whether any 
limitation of motion is "moderate" or 
"marked."

A complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and the 
questions presented.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the claims in light 
of all information or evidence received.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


